DETAILED ACTION
Claims 13-18 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 13-18, under Step 2A claims 13-18 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 13 recites: A method, comprising: configuring a natural language voice session with a context comprising preferences of a user, store information for a store, and a transaction history for transactions of the user; initiating the natural language voice session using the context with the user; migrating portions of the natural language voice session to different devices within the store as the user moves around the store; and processing actions on behalf of the user based on voice input provided by the user during the natural language voice session.
    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to provide assistance to the customer. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 13 recites additional elements, including different devices. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 13 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 13 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 13 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 14-18 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 13. Thus, each of claims 14-18 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 14-18 do not set forth further additional elements. Considered both individually and as a whole, claims 14-18 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 14-18 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 13-18 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertschuh et al., US PG Pub 2015/0294386 A1 (hereafter “Hertschuh”).

	Regarding claim 13, Hertschuh discloses a method, comprising: 
configuring a natural language voice session with a context comprising preferences of a user, store information for a store, and a transaction history for transactions of the user (¶¶0012-0015 and 0030); 
initiating the natural language voice session using the context with the user (¶0023); 
migrating portions of the natural language voice session to different devices within the store as the user moves around the store (¶¶0010 and 0025-0030); and 
processing actions on behalf of the user based on voice input provided by the user during the natural language voice session (¶¶0022-0028).

Regarding claim 14, Hertschuh discloses the method of claim 13, wherein initiating further includes initiating the natural language voice session based on observed behaviors of the user within the store and without a request being made by the user for assistance (¶¶0023-0024).

Regarding claim 15, Hertschuh discloses the method of claim 13, wherein initiating further includes initiating the natural language voice session based on a detected wake-up word or phrase detected at a microphone of one of the different devices or a user-device microphone of a user-operated device (¶0022).

Regarding claim 16, Hertschuh discloses the method of claim 13, wherein migrating further includes tracking locations of the user within the store relative to each of the different devices (¶¶0018-0019).

Regarding claim 17, Hertschuh discloses the method of claim 13, wherein migrating further includes directing specific voice-based responses being provided to the user during the natural language voice session to a user-operated device based on a security level associated with the responses (¶¶0012, 0023-0026, and 0029).

Regarding claim 18, Hertschuh discloses the method of claim 17, wherein directing further includes providing text responses as text sent to the user-operated device that is not communicated as voice during the natural language voice session based on the security level (¶¶0012 and 0027-0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elder, US PG Pub 2005/0043940 A1, teaches preparing a data source for a natural language query.
Borom et al., US PG Pub 2009/0240518 A1, teaches enhanced shopping and merchandising methodology.
Non-patent literature Paton, Elizabeth teaches imagining the retail store of the future.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625